NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRISTIAN RANDOLFO HERRERA-                      No.    15-73884
BRAN,
                                                Agency No. A088-709-275
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Cristian Randolfo Herrera-Bran, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C § 1252. We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part the petition

for review.

      In his opening brief, Herrera-Bran does not contend that the BIA erred in its

determination that he waived any challenge to the IJ’s finding that his asylum

application was untimely, and this issue is waived. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived). We do not address Herrera-Bran’s

contentions as to the merits of his asylum claim because the BIA did not deny

relief on these grounds. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (citation and internal quotation marks omitted)).

Thus, Herrera-Bran’s asylum claim fails.

      Herrera-Bran does not raise, and therefore waives, any challenge to the

agency’s conclusion that he failed to establish a cognizable particular social group.

See Lopez-Vasquez, 706 F.3d at 1079-80. We lack jurisdiction to consider

Herrera-Bran’s new proposed particular social group or imputed political opinion

claim because he failed to raise these issues before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review


                                           2                                  15-73884
claims not presented to the agency). Thus, Herrera-Bran’s withholding of removal

claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Herrera-Bran failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Herrera-Bran’s contention that the agency erred in its

analysis of his CAT claim.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-73884